Citation Nr: 0022775	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-05 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral ear 
disorder.

2.  Entitlement to service connection for defective vision.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

5.  Entitlement to an increased (compensable) evaluation for 
a hiatal hernia.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1976.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 1998 by the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  There is no medical evidence that the veteran currently 
has a bilateral ear disorder.

2.  There is no medical evidence that the veteran currently 
has an eye disease or residuals of an eye injury.  

3.  There is no medical evidence of a nexus between current 
hypertension and any incident or manifestation during the 
veteran's period of active service or the year following his 
separation from service.  

4.  Bilateral hearing loss receives a numeric designation of 
level I in each ear, based on audiological examination 
results.  

5.  A hiatal hernia is manifested by periodic pyrosis, 
without dysphagia or regurgitation; the condition is not 
accompanied by substernal or arm or shoulder pain.  



CONCLUSIONS OF LAW

1.  Claims of entitlement to service connection for a 
bilateral ear disorder, defective vision, and hypertension 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).  

3.  The criteria for a compensable evaluation for a hiatal 
hernia are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

However, the initial inquiry in reviewing any claim before 
the Board is whether the veteran has presented evidence of a 
well-grounded claim, that is, one which is plausible or 
capable of substantiation.  The veteran carries the burden of 
submitting evidence "sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If he has not presented a well-grounded claim, 
his appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that the veteran had a chronic condition in service or 
during any applicable presumptive period and still has such 
condition.  Such evidence must be medical, unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If a chronic condition in service 
and since service is not shown, the claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates a present disorder to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 493 (1997).  

I.  Ear Disorder

The veteran's service medical records disclose that, in 
September 1967, he was seen for external otitis of both ears.  
Cortisporin was prescribed.  In December 1967, it was noted 
that both ears had cleared.  At an annual flying examination 
in August 1968, the veteran's ears, including the internal 
and external canals, were evaluated as normal.  At an 
examination for retirement in November 1975, which was noted 
to be valid through October 1976, his ears were again 
evaluated as normal.

In his application for compensation or pension, received in 
September 1997, the veteran stated that he had been treated 
for "ear fungus" since July 1975 by a Dr. Gilmer of Aurora, 
Colorado.  He authorized Dr. Gilmer to release information to 
VA, and, in October 1997, the RO requested such information.  
The office of T. Scott Gilmer, M.D., replied that the 
requested medical records would only be provided after 
payment of $35.  In November 1997, the RO notified the 
veteran that:  VA cannot pay for medical records; if he 
wanted such evidence considered, he would have to obtain the 
records; and, if the medical records in question were not 
received, a decision on his claim would be made based on the 
evidence of record.  The veteran did not submit any treatment 
records from Dr. Gilmer.  

At a VA examination in November 1997, the veteran stated that 
he had been treated off and on by his family physician for 
ear fungus and had been using an ointment since 1995.  On 
examination of the ears, the tympanic membranes were intact, 
with no discharge, and the external auditory canals were 
clear and within normal limits, bilaterally.  At a VA 
audiological evaluation in November 1997, an otoscopic 
examination was clear, bilaterally.  

The veteran's claim for service connection for a bilateral 
ear disorder is not well grounded, because there is no 
competent evidence of a current disability, as established by 
a medical diagnosis, and, therefore, the claim must be denied 
on that basis.  38 U.S.C.A. § 5107(a); Epps, Savage.  

II.  Defective Vision

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation concerning service 
connection.  38 C.F.R. § 3.303(d) (1999).  

The veteran's service medical records reveal that, at the 
retirement examination in November 1975, it was noted that he 
obtained eyeglasses in 1958 while on flying status and he 
currently wore glasses for reading purposes.  Near vision and 
distant vision were corrected to 20/20, bilaterally.  No eye 
disease was found.  

At a VA eye examination in November 1997, corrected vision 
was 20/20 in the right eye and 20/25 in the left eye.  An eye 
examination was unremarkable.  The veteran stated that he had 
undergone cataract extraction and intraocular lens implants 
in both eyes seven years earlier.  

At a VA physical examination in February 1998, an examination 
of the eyes was unremarkable.  

The veteran's claim for service connection for defective 
vision is not well grounded, because there is no medical 
evidence that he has a disability of the eyes for which 
service connection might be granted.  The competent medical 
evidence shows only refractive error and a postoperative 
history of cataract extraction and lens implants, with no 
indication that the veteran has any disability attributable 
to a disease of the eyes or to an injury of the eyes while he 
was on active duty.  There is no medical evidence that 
cataracts, surgically removed many years after the veteran's 
separation from service, were in any way related to his 
period of active service.  For these reasons, the claim for 
service connection for a bilateral eye disorder must be 
denied as not well grounded.  38 U.S.C.A. § 5107(a); Epps, 
Savage.  

III.  Hypertension

Hypertension may be presumed to have been incurred in service 
when manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

The veteran's service medical records are negative for 
findings or a diagnosis of hypertension.  At the retirement 
examination in November 1975, his blood pressure was 116/82.  

As noted above, in his application for compensation or 
pension, received in September 1997, the veteran said that he 
had been treated for hypertension since July 1975 by Dr. T. 
Scott Gilmer, but he has submitted no records of any such 
treatment.  

At a VA examination in November 1997, the veteran gave a 
history of a diagnosis of hypertension in 1977.  He was 
taking Verapamil.  Blood pressure, sitting, was 150/100.  The 
pertinent diagnosis was essential hypertension, on 
medication.  

The veteran's claim for service connection for hypertension 
is not well grounded, because there is no medical evidence of 
a nexus between current hypertension and the veteran's period 
of active service or the one-year presumptive period after 
his separation from service, and the claim must be denied on 
that basis.  38 U.S.C.A. § 5107(a); Epps.  The claim is also 
not well grounded under 38 C.F.R. § 3.303(b) and Savage, 
because there is no medical evidence of chronic hypertension 
in service or during the presumptive period and since then.  
The veteran's statement that hypertension was diagnosed in 
1977 does not constitute competent evidence, because a 
layman's account of what a doctor purportedly said is not 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection for a bilateral eye disorder, defective 
vision, and hypertension "plausible."  See McKnight v. Gober, 
131 F.3d 1483, 1484-5 (Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for a bilateral eye disorder, 
defective vision, and hypertension.  Robinette, 8 Vet. App. 
at 77-78 (1995).  

IV.  Increased Ratings

Initially, the Board notes that the veteran's claims of 
entitlement to compensable evaluations for bilateral hearing 
loss and hiatal hernia are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  With regard to those issues, the 
Board is also satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist him mandated by 
38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  


A.  Bilateral Hearing Loss

At a VA audiological examination in November 1997, the pure 
tone threshold averages were 50 decibels in the right ear and 
46 decibels in the left ear.  Speech discrimination was 
100 percent in each ear.  

At a VA audiological examination in December 1998, the pure 
tone threshold averages were 45 decibels in the right ear and 
53 decibels in the left ear.  Speech discrimination was 
96 percent in each ear.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).  

A zero percent rating is assigned for bilateral defective 
hearing where the pure tone threshold average in one year is 
45 decibels, with speech discrimination ability of 96 percent 
correct (level I) and, in the other ear, the pure tone 
threshold average is 53 decibels with speech recognition 
ability of 96 percent correct (level I).  Therefore, 
entitlement to a compensable evaluation for bilateral hearing 
loss is not established.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  

The Board notes that, when rating criteria are revised during 
the pendency of an appeal, the version more favorable to the 
veteran shall be applied.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-3 (1991).  During the pendency of the 
veteran's appeal, 38 C.F.R. §§ 4.85 and 4.86, pertaining to 
evaluation of hearing impairment and exceptional patterns of 
hearing impairment, were revised.  However table VI, 
pertaining to numeric designation of hearing impairment, was 
not revised, and table VII, from which the rating is derived, 
was not revised in such a way as to affect the noncompensable 
rating of the veteran's bilateral hearing loss.  

B.  Hiatal Hernia

Diagnostic Code 7346 provides that a 10 percent evaluation is 
warranted for a hiatal hernia with two or more of the 
symptoms required for a 30 percent evaluation, but of lesser 
severity than is required for that evaluation.  A 30 percent 
evaluation requires persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation 
accompanied by substernal or arm or shoulder pain, all of 
which is productive of a considerable impairment of health.  

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(1999).  

The veteran's service medical records disclose that, in 
December 1967, he complained of abdominal pain and an upper 
gastrointestinal (GI) series of X-rays showed a small hiatus 
hernia.  At the retirement examination in November 1975, it 
was noted that the hiatal hernia diagnosed in 1967 responded 
well to diet control.  

At a VA examination in November 1997, the veteran stated 
that, periodically, he had heartburn; he usually watched what 
he ate and avoided spicy food; he took Maalox or Amphojel, as 
needed.  On examination, the abdomen was soft and nontender; 
bowel sounds were normal; and there was no 
hepatosplenomegaly.  The pertinent diagnosis was hiatal 
hernia, by record and history, on symptomatic medications.  

At a VA examination in December 1998, the veteran gave a 
history of a problem with heartburn since service.  He stated 
that his symptoms would come and go; he took Maalox or Tums, 
as needed.  An examination of the abdomen was unremarkable.  
The diagnosis was hiatal hernia with gastroesophageal reflux 
disease.  

As the veteran has only heartburn (pyrosis) associated with 
the service-connected hiatal hernia, and he does not have any 
of the other symptoms enumerated in Diagnostic Code 7346, the 
criteria for a 10 percent evaluation have not been met.  
Entitlement to a compensable evaluation for a hiatal hernia 
is thus not established.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.114, Diagnostic Code 7346.  

As the preponderance of the evidence is against the veteran's 
increased rating claims, the benefit of the doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a bilateral ear disorder is denied.

Service connection for defective vision is denied.

Service connection for hypertension is denied.

An increased (compensable) evaluation for bilateral hearing 
loss is denied.

An increased (compensable) evaluation for a hiatal hernia is 
denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

